Citation Nr: 9906822	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  97-15 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits due to death resulting from VA medical 
treatment under the provisions of 38 U.S.C.A. § 1151 (West 
1991) and 38 C.F.R. §§ 3.358 and 3.800 (1998) (§ 1151 
benefits).

3.  Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 (West 1991) and 38 C.F.R. § 3.22(a) (1998) 
(§ 1318 benefits).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
August 1946

The above three matters come before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO) dated in February 1995 and October 1996.  
They were thereafter certified for the Board's appellate 
review by the St. Petersburg, Florida, RO.


FINDINGS OF FACT

1.  The veteran died in December 1994, at age 68, of a 
cardiac arrhythmia due to an acute episode of anemia 
associated with an acute gastrointestinal loss of blood.

2.  The cardiac arrhythmia, anemia and gastrointestinal blood 
loss that caused the veteran's death in December 1994 were 
all acute in nature and an autopsy of the veteran's body was 
not performed.

3.  At the time of his death in December 1994, the veteran 
was service-connected for the residuals of malaria and 
paranoid schizophrenia, at which time these disabilities were 
rated as noncompensable and 100 percent disabling, 
respectively.

4.  It has not been shown that the acute cardiac arrhythmia 
that caused the veteran's death almost 50 years after service 
was related in any way to service or to the service-connected 
residuals of malaria and/or paranoid schizophrenia.

5.  It has not been objectively shown that the veteran's 
death in December 1994 was the result of VA training, 
hospitalization, medical or surgical treatment, or 
examination.

6.  At the time of the veteran's death, which appears not to 
have been caused by his willful misconduct, the service-
connected paranoid schizophrenia had been rated as totally 
(100 percent) disabling for less than 10 years and, while 
that rating had been in effect for more than the five years 
that immediately preceded his death, it had not been a 
continuous rating since his separation from active military 
service in 1946.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.305, 3.312 (1998).

2.  The claim of entitlement to § 1151 benefits is not 
plausible as it lacks legal merit or entitlement under the 
law.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 3.358, 
3.800 (1998); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

3.  The claim of entitlement to § 1318 benefits is not 
plausible as it lacks legal merit or entitlement under the 
law.  38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 3.22 
(1998); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The United States Court of Appeals for Veterans 
Claims (Court) has said that VA's statutory "duty to 
assist" under 38 U.S.C.A. § 5107(a) (West 1991) does not 
arise until there is a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board does not have jurisdiction to adjudicate claims 
that are not well grounded.  Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  An appellant has, by statute, the duty to submit 
evidence that a claim is well-grounded, which means that the 
evidence must "justify a belief by a fair and impartial 
individual" that the claim is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  When such type of evidence is not 
submitted, the initial burden placed on the appellant is not 
met.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  See Murphy, at 
81.  Further, in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The use of the term "well-grounded" is confined to an 
evidentiary context in the field of veterans' benefits and, 
accordingly, where the law and not the evidence is 
dispositive of a case, a claim for VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  In such cases, the application of the "not well-
grounded" phrase would be legally imprecise, if not 
incorrect.  See, Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The appellant's contentions in the present case:

The appellant, who is the veteran's widow, contends, in 
essence, that the death of the veteran in December 1994 of an 
acute cardiac arrhythmia due to an acute episode of anemia 
associated with gastrointestinal blood loss should be 
service-connected because the cardiovascular disease that she 
believes triggered the events that caused the veteran's death 
was most likely secondary to the service-connected paranoid 
schizophrenia.

The appellant also contends that she is entitled to § 1151 
benefits on account of the medical treatment that the veteran 
received from VA, which included the prescription of several 
medications some of which she believes probably caused the 
gastrointestinal blood loss that led to the veteran's death.

The appellant further contends that she is entitled to § 1318 
benefits, as she believes that, when the veteran died in 
December 1994, the service-connected paranoid schizophrenia 
had been rated as totally (100 percent) disabling for more 
than 10 years. 

An account of the pertinent facts and evidence submitted in 
the present case:

The record is devoid of any complaints related to, or a 
diagnosis of, a cardiovascular and/or gastrointestinal 
disease at any time during service.  There are some service 
medical records dated in June 1946 that reveal that the 
veteran suffered from acute heat exhaustion and dehydration 
due to his having not eaten for several days, secondary to 
his belief that he had to do so until the Lord told him 
otherwise.  These same medical records, however, reveal 
negative evaluations of the veteran's heart, abdomen, anus, 
rectum and vascular system, offer no indications of an early 
manifestation of any chronic cardiovascular and/or 
gastrointestinal disease and simply reveal that the veteran's 
problems arose simply from his "obviously [been] a 
neuropsychiatric problem."

The service medical records also reveal that the veteran had 
several psychiatric problems in 1946 that were so severe as 
to warrant his honorable discharge for medical reasons in 
August of that year, with a diagnosis of paranoid 
schizophrenia.   Shortly thereafter, he was service-connected 
for this disability, and for the residuals of malaria, and 
ratings of 100 and zero percent were assigned, respectively, 
for both disabilities, effective from the day after his 
separation from active military service. 

The record also shows that the service-connected malaria 
remained rated as noncompensable throughout the veteran's 
life, as opposed to the service-connected paranoid 
schizophrenia, which had several ratings that ranged between 
30 and 100 percent disabling.  At the time of the veteran's 
death in December 1994, the service-connected paranoid 
schizophrenia had been rated as totally (100 percent) 
disabling since March 1985, i.e., for less than 10 years. 

The post-service medical records in the file reveal evidence 
of cardiovascular problems since approximately April 1979, 
when, according to the report of a VA mental disorders 
examination that was conducted on that date, the veteran said 
that he had problems with his heart, for which he took 
Nitroglycerin, that he had borderline diabetes, for which he 
took oral Insulin, and that he also took medication for high 
blood pressure.  It is noted, however, that, a VA X-Ray of 
the veteran's chest obtained in November 1979 revealed a 
normal heart, although, on the other hand, it is also noted 
that, in the report of a VA general medical examination that 
was conducted in March 1980, labile hypertension and a 
possible arteriosclerotic heart disease (ASHD) were 
diagnosed.

The report of the March 1980 VA medical examination also 
reveals the first complaints of "waist" and "abdomen" 
problems in the record, although it is noted that the 
examination of the veteran's digestive system at that time 
was negative, except for an obese abdomen, and no diagnosis 
of a chronic disease of the digestive system was listed.

The post-service medical evidence in the record also confirms 
the fact that the veteran indeed took an assortment of 
medications for his multiple physical and mental conditions 
(most of which were not service-connected, though) throughout 
his entire life but it appears that some, if not most, of the 
medications that he took were prescribed by private 
physicians, rather than by VA physicians. 

In April 1980, the appellant submitted photocopies of several 
pages of a medical encyclopedia according to which some 
physical diseases such as certain forms of hypertension, 
peptic ulcer and colitis can be produced by emotional 
factors.  She also submitted a statement in which she said 
that this medical information was applicable to the veteran, 
as it demonstrated that "many physical illnesses are caused 
by emotional stress."  However, the RO denied a claim of 
entitlement to service connection for a heart condition in 
July 1980, after finding that it had not been established 
that the diagnosed ASHD with labile hypertension was causally 
related to service or secondary to the service-connected 
paranoid schizophrenia.

In the December 1980 private medical statement to which 
reference was made in a prior footnote, its subscriber said 
that the veteran suffered from a variety of diseases 
including hypertension, adult-onset diabetes and chronic 
anxiety and that, according to the physician, "[i]t is 
evident on talking with [the veteran] that his anxiety plays 
a part in all of his various illnesses."

An October 1994 private medical record reveals inpatient 
treatment for right nostril epistaxis (nosebleed, or 
hemorrhage of the nose), which reportedly had started earlier 
in the evening.  The veteran was medically treated and the 
nosebleed was stopped but he was nevertheless admitted for 
further evaluation.  On admission, it was noted that the 
veteran was partially blind, that he had diabetic neuropathy 
and essential hypertension.  The assessments were epistaxis 
with left anterior bleed, essential hypertension, blindness, 
diabetes and congestive failure.

The record further shows that, on December 16, 1994, the 
veteran was admitted to a private medical facility in Tucson, 
Arizona, due to a gastrointestinal bleeding.  He and his 
wife, who, as noted earlier, is the appellant in the present 
case, were duly informed of the veteran's need to have a 
blood transfusion in order to save his life, as the blood 
loss could not be stopped, but it was noted that they both 
declined the blood transfusion due to their religious 
beliefs  and it is noted in this regard that the appellant's 
written refusal to consent to the transfusion, which was 
dated on that same date, is of record.   Unfortunately, but 
nevertheless as expected, the alternative treatment that was 
administered to the veteran was not successful and he died on 
the morning of December [redacted], 1994.  The cause of death 
was listed as a cardiac arrhythmia due to an acute episode of 
anemia associated with an acute gastrointestinal loss of 
blood and, according to the certificate of death, an autopsy 
of the veteran's body was not performed.

The Board notes that, in support of her claim for service 
connection for the cause of the veteran's death, the 
appellant submitted two additional medical statements, dated 
in March and April 1995, respectively.  In the first one, the 
private physician who apparently treated the veteran during 
his October 1994 private medical admission said that the 
veteran suffered from hypertension, diabetes mellitus and 
angina and that "[b]oth the hypertension [and the] angina 
can be exacerbated by anxiety."  In the second statement, to 
which reference was made earlier in a footnote, another 
private physician said that he had treated the veteran 
intermittently between January 1983 and April 1994 and that 
his records indicated that the veteran was treated for 
several conditions including diabetes, hypertension, obesity 
and congestive heart failure.

The appellant also has submitted photocopies of several other 
medical articles that, in essence, indicate that individuals 
with psychoneurotic disorders may suffer from a rapid pulse, 
elevated blood pressure, breathlessness, exaggerated deep 
tendon reflexes, clammy hands and complaints related to the 
heart, lungs, back or gastrointestinal tract; that, under 
stressful situations, an individual's anxiety may take the 
form of a much greater variety of somatic complaints 
involving any or all organs of the body; and that 
psychosomatic symptoms involve physical disorders reactive to 
psychological states such as gastric ulcers being caused by 
chronic psychic tension states and hypertension being 
developed in reaction to chronic anger and irritability.

The medical articles submitted by the appellant also show 
that scientists have found that emotional stress may promote 
heart attacks, although, to a large degree, the response 
depends on an individual's basic personality; that stress can 
make symptoms worse in organic disorders such as inflammatory 
bowel disease, peptic ulcer disease and gastroesophageal 
reflux disease; that most cardiologists believe that anxiety, 
nerves and pressure are major ingredients in the coronary 
disease sweeping America; and that scientific data appears to 
explain why highly stressed persons are more susceptible to 
coronary artery disease and premature heart attack.

In support of her claim for § 1151 benefits, the appellant 
also has submitted photocopies of selected pages from what 
appears to be a drug manual that describes the uses, 
treatment, side effects, interactions and warnings related to 
several medications, which the Board assumes she claims that 
the veteran took during his lifetime but most of which the 
Board notes are medications for nonservice-connected 
disabilities, principally diabetes mellitus and 
hypertension.   According to these assorted photocopies, the 
side effects of these medications might include unusual 
bleeding or bruising.

It is further noted that the appellant also has stressed, in 
yellow Post-It notes that she apparently attached to several 
of the photocopies of the above medical articles and to other 
evidence in the record, the fact that, while she and the 
veteran did in fact refuse to let the veteran undergo a blood 
transfusion, they did accept other "safer and better" 
treatments that were available rather than having the veteran 
subjected to the "potential danger" of a blood  
transfusion.   She also has said that she believes that there 
was prejudice in the RO's handling of her claim due to their 
religious beliefs, which should not have been taken into 
consideration in deciding her claim for VA benefits. 

Further, in support of her claim for § 1318 benefits, it is 
noted that the appellant said, in a February 1997 statement, 
that when the veteran died, the service-connected paranoid 
schizophrenia had been rated as totally disabling since 1983.  
She also apparently has pointed out, in a Post-It note that 
she presumably attached to a VA medical record that was dated 
in November 1984, that that medical record supports her claim 
for § 1318 benefits because it shows that the veteran was 
already receiving at that time "100% compensation."  In 
this regard, the Board notes that this medical record only 
reflects what the veteran reportedly told the examiner at 
that time, which is in contrast with what the actual rating 
decisions issued by the RO show, i.e., that the service-
connected paranoid schizophrenia was at that time only rated 
as 70 percent disabling and that the 100 percent rating was 
not made effective until March 1985. 

Finally, the appellant also has claimed that the veteran had 
an unnatural fear of doctors and hospitals and that that 
fear, which she believes was due to or part of the service-
connected mental disorder, may have prevented the veteran 
from receiving medical care at a much earlier date.  Two lay 
statements dated in November 1996 support this contention.

In an effort to obtain competent medical evidence regarding 
the two medical questions at hand, the RO asked and obtained 
a medical opinion, which is of record and was dated in June 
1996.  According to the subscriber of the medical opinion, 
who noted that he reviewed the pertinent evidence in the 
claims folder, the veteran had a past medical history 
positive for hypertensive retinopathy apparently causing 
blindness, hypertension, renal insufficiency, questionable 
coronary artery disease, degenerative joint disease, obesity, 
allergic rhinitis and diabetes mellitus.  His medical opinion 
regarding the matters hereby on appeal was set forth in the 
following six paragraphs which, because of their relevance, 
the Board has decided to cite ad verbatim:

1.  No etiology of the GI blood loss can 
be determined from [a] review of the 
records provided by [the] Tucson 
[M]edical [C]enter.  It is not clear if 
the veteran bleed [sic] from for example, 
a peptic ulcer or arterial venous mal-
formation, etc.  In addition, there is no 
evidence present to support a hemologic 
or liver dysfunction as a contributing 
factor to the bleeding.  The patient did 
have a history of renal insufficiency.  
Again, no records were available to 
determine the status of his renal 
function at [the] time of death.

2.  The [veteran] was on multiple 
medications that may inadvertently [have] 
cause[d] "unusual bleeding or bruising" 
by virtue of liver or hemorrhagic 
abnormalities, but none were commonly 
associated with peptic ulcer disease or 
significant blood loss.  There is no 
evidence to support the claim that the 
medication prescribed by the VA caused 
his death.

3.  The [veteran] refused transfusion 
which probably contributed to his death.

4.  Stress and schizophrenia may have 
[an] impact on various physical 
disorders.  The [veteran]'s fear of going 
to the doctor as a result of his paranoid 
schizophrenia may have resulted in the 
[veteran] not seeking treatment for his 
condition sooner.  However, it [is] 
clearly stated in the record that the 
[veteran] refused [a blood] transfusion 
secondary to religious reasons, not 
because of a fear of doctors or disease 
he might [have] receive[d] from [a] blood 
transfusion.

5.  It is not clear from the medical 
record that any of his medication[s] lead 
to an arrhythmia that precipitate[d] his 
death.  It is also not clear from the 
record as to the status of his 
electrolytes, renal function, hemologic 
counts, upon admission on 12-16-94.  This 
information as well as the other hospital 
progress notes, admission history and 
physical etc., would have been invaluable 
in addressing the claim, but these 
records ... were not produced.

6.  I do not feel [that] there is a 
direct relationship between this 
veteran's service connected condition and 
the cause of [his] death as stated in the 
death certificate.  Additional records 
that were requested may have been 
significant in reviewing this claim.

First Issue
Entitlement to service connection for the cause of the 
veteran's death:

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.305 (1998).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran, including, particularly, autopsy reports.  
38 C.F.R. § 3.312(a) (1998).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (1998).

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (1998).

The Court has said that the first of the requirements set 
forth in Caluza for the submission of a well-grounded claim, 
namely, evidence of a current or present disability, is 
always met in claims for service connection for the cause of 
a veteran's death, the current disability being the condition 
that caused the veteran to die.  However, the last two 
requirements must be supported by the evidence of record.  
Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  If the appellant 
fails to present competent medical evidence of a causal 
relationship between the veteran's death and inservice 
incurrences or events, his or her claim for direct service 
connection for the veteran's death fails as not well 
grounded.  Id.

The Board finds the Caluza criterion of a present disability 
has been met in the present case, in light of the above cited 
decision of Ramey.  The Board also finds that the remaining 
two criteria have not been met, as it has not been 
objectively shown that there is a nexus, or causal 
relationship, between the cardiac arrhythmia secondary to an 
acute episode of anemia and gastrointestinal blood loss that 
caused the veteran's death in December 1994, almost 50 years 
after service, and service or the service-connected residuals 
of malaria and schizophrenia.

As shown above, the April 1995 private medical statement made 
no mention of the claimed nexus, the March 1995 private 
medical statement was not case-specific, as it was only 
limited to stating that both hypertension and angina could be 
exacerbated by anxiety, and the December 1980 private medical 
statement, which was evidently issued many years before the 
veteran's death, only serves to show that, in its 
subscriber's opinion, the veteran's anxiety "play[ed] a part 
in all of his various illnesses."

It is noted that the medical articles that the appellant 
submitted are also general in nature, as they do not address 
the specific circumstances of the present case nor do they 
answer the question of whether the death of the veteran in 
the present case should be service-connected.  Also, the VA 
physician who submitted the June 1996 VA medical opinion 
clearly said that, while the veteran's fear of going to the 
doctors as a result of his paranoid schizophrenia may have 
resulted in his not seeking medical treatment sooner, it was 
clear in the record that he died because of his refusal to 
allow a blood transfusion due to his religious beliefs, 
rather than due to his fear of doctors or disease.   
Further, in directly answering the core question at hand, 
this VA physician specifically said that he did not feel that 
there was a direct relationship between the service-connected 
paranoid schizophrenia and the cause of the veteran's death.

The only evidence suggesting a possible nexus between service 
and the cause of the veteran's death in December 1994 
consists of the appellant's own unsubstantiated statements to 
that effect.  While the Board does not doubt the good faith 
of these statements, it must be noted that the Court has said 
that statements of medical causation submitted by nonmedical 
personnel are considered lay evidence and that, as such, they 
are insufficient to render a claim for service connection 
well grounded.  See, Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Further, the fact that the appellant's statements of 
causation are not supported by any competent medical evidence 
in the record renders the statements speculative in nature.  
Speculative evidence clearly operates against the provisions 
of the VA regulation addressing claims for service connection 
for the cause of a veteran's death which, as noted earlier, 
specifically requires that service connection be determined 
by the exercise of sound judgment, without recourse to 
speculation, and after a careful analysis of all the facts 
and circumstances surrounding a veteran's death has been 
made.  See, 38 C.F.R. § 3.312(a) (1998).
 
In view of the above, the Board concludes that the appellant 
has failed to meet her initial duty to submit a claim for 
service connection for the cause of the veteran's death that 
is plausible, or well grounded, as it has not been 
objectively shown that the cause of the veteran's death was 
causally related to service or to the service-connected 
residuals of malaria and/or paranoid schizophrenia.  The 
appellant's failure to do so translates into a lack of a duty 
to further assist her and also means that the Board has not 
acquired jurisdiction over the claim, which must be denied.  
See, Ramey, at 46.

Finally, the Board notes that the appellant has not reported 
that any competent evidence exists that, if obtained, would 
establish a well-grounded claim for service connection for 
the cause of the veteran's death.  Under these circumstances, 
VA has no further duty to assist her, as per the provisions 
of 38 U.S.C.A. § 5103(a) (West 1991), in the development of 
said claim.  See, Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Second Issue
Entitlement to § 1151 benefits:

The applicable VA statutory and regulatory provisions mandate 
that where disease, injury, death or the aggravation of an 
existing disease or injury occurs as a result of having 
submitted to a VA examination, medical or surgical treatment, 
compensation will be payable for any such disease, injury, 
aggravation or death. 38 U.S.C.A. § 1151 (West 1991) and 
38 C.F.R. § 3.800(a) (1998).  VA regulation further provides 
that, as applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  38 C.F.R. § 3.358(b)(ii) (1998).  
Also, in determining whether the disease, injury, death or 
aggravation was actually the result of VA training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:

(1) It will be necessary to show that the 
additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.

(2) The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of training, hospitalization, 
medical or surgical treatment, or 
examination.

(3) Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered. Consequences otherwise 
certain or intended to result from a 
treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.

(4) When the proximate cause of the 
injury suffered was the veteran's willful 
misconduct or failure to follow 
instructions, it will bar him (or her) 
from receipt of compensation hereunder 
except The Board finds that none of the criteria for a grant of 
§ 1151 benefits has been met, as it has not been shown that 
the veteran suffered additional disability or death due to 
any VA medical treatment.  As shown above, the veteran died 
of an acute, massive gastrointestinal hemorrhage of an 
unknown etiology which could have been prevented had the 
veteran accepted the much-needed blood transfusion that was 
repeatedly offered to him.  Further, the VA physician who 
subscribed the June 1996 specifically addressed the 
appellant's contention in this regard and said that it was 
not clear from the medical record that any of the medications 
taken by the veteran had led to the arrhythmia that 
precipitated his death and that there was no evidence to 
support the claim that the medication prescribed by VA caused 
the veteran's death. 

The Board notes that the appellant's lay contentions 
regarding any possible adverse side effects that might have 
been caused by VA-prescribed medications, remain as 
speculative, as they are not supported by competent medical 
evidence in the record and no single medication (VA-
prescribed or otherwise) has been pinpointed by any competent 
(medical) source as the actual factor that triggered the 
events that caused the veteran's death in December 1994.

In view of the above, the Board concludes that the claim of 
entitlement to § 1151 benefits is not plausible, as it lacks 
legal merit or entitlement under the law.  The appellant's 
failure to submit a plausible claim translates into a lack of 
a duty to further assist her and also means that the Board 
has not acquired jurisdiction over the claim, which must be 
denied.  See, Ramey, at 46.

Finally, the Board notes that the appellant has not reported 
that any competent evidence exists that, if obtained, would 
establish a plausible claim for § 1151 benefits.  Under these 
circumstances, VA has no further duty to assist her, as per 
the provisions of 38 U.S.C.A. § 5103(a) (West 1991), in the 
development of said claim.  See, Epps and Robinette.

Third Issue
Entitlement to § 1318 benefits:

According to the pertinent VA regulatory provision, DIC 
benefits authorized by 38 U.S.C.A. § 1318 (West 1991) are to 
be paid to a deceased veteran's surviving spouse or children 
in the same manner as if the veteran's death is service-
connected when the following conditions are met:

(1)  The veteran's death was not caused 
by his or her willful misconduct; and

(2)  the veteran was in receipt of or for 
any reason (including receipt of military 
retirement pay or correction of a rating 
after his death based on clear and 
unmistakable error) was not in receipt of 
but would have been entitled to receive 
compensation at the time of death for a 
service-connected disability that either:

(a) was continuously rated totally 
disabling by a schedular or 
unemployability rating for a period 
of 10 or more years immediately 
preceding death; or

(b) was continuously rated totally 
disabling by a schedular or 
unemployability rating from the date 
of the veteran's discharge or 
release from active duty for a 
period of not less than five years 
immediately preceding death.  
38 U.S.C.A. § 1318 (West 1991); 
38 C.F.R. § 3.22(a) (1998).

At the outset, the Board notes that it appears that the first 
of the two criteria listed above for a grant of § 1318 
benefits may not have been met in the present case, since it 
could be argued that the veteran's death was due to his 
willful misconduct, in the sense that he clearly refused to 
undergo a medical treatment that he was told was essential to 
save his life.  In this regard, it is noted that, for VA 
purposes, "willful misconduct" means an act involving 
conscious wrongdoing or a known prohibited action that 
involves a deliberate or intentional wrongdoing with 
knowledge or, of wanton and reckless disregard of its 
probable consequences.  See, 38 C.F.R. § 38 C.F.R. § 3.1(n) 
(1998).

However, insofar as the veteran based his refusal to undergo 
the blood transfusion on his religious beliefs, to which he 
was certainly entitled, the Board hereby finds, but only for 
purposes of the present decision, that there was no willful 
misconduct involved in the veteran's death and that, 
consequently, the first of the two criteria for a grant of 
§ 1318 benefits has been met in the present case.

The Board also finds that the second of the two criteria for 
a grant of § 1318 benefits has not been met, as it has not 
been shown that, at the time of the veteran's death, the 100 
percent rating for the service-connected paranoid 
schizophrenia had been in effect for more than 10 years or 
had been so rated from the date of the veteran's discharge or 
release from active duty for a period of not less than five 
years immediately preceding death.  In this regard, it is 
again noted that, according to the record, the total rating 
that was in effect when the veteran died, which had been 
assigned in an April 1985 rating decision, had been effective 
since March 1985, or less than 10 years before the veteran's 
death.

The Board certainly acknowledges the appellant's contentions 
to the effect that she believes that the total rating for the 
service-connected paranoid schizophrenia was made effective 
in 1983 or sometime in 1984 and that, consequently, it should 
be concluded that that rating had been in effect for more 
than 10 years when the veteran died in December 1994.  These 
contentions, however, are only supported by the 
aforementioned VA medical record that reflects what the 
veteran told a VA physician in November 1984, which was in 
contrast with what the official records actually show, i.e., 
that the total rating had been effective only since March 
1985.

In view of the above, the Board concludes that the claim of 
entitlement to § 1318 benefits is not plausible, as it lacks 
legal merit or entitlement under the law.  The appellant's 
failure to submit a plausible claim translates into a lack of 
a duty to further assist her and also means that the Board 
has not acquired jurisdiction over the claim, which must be 
denied.  See, Ramey, at 46.

Finally, the Board notes that the appellant has not reported 
that any competent evidence exists that, if obtained, would 
establish a plausible claim for § 1318 benefits.  Under these 
circumstances, VA has no further duty to assist her, as per 
the provisions of 38 U.S.C.A. § 5103(a) (West 1991), in the 
development of said claim.  See, Epps and Robinette.


ORDER

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is denied.

2.  The claim of entitlement to § 1151 benefits is denied.

3.  The claim of entitlement to § 1318 benefits is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals










SEE THE FOLLOWING PAGE FOR THE NOTICE OF APPELLATE RIGHTS
(VA FORM 4597)

 

  According to a Certificate for Disability Discharge that was dated in July 1946, a board of medical officers 
found the veteran to be unfit for military service because of a schizophrenic reaction, paranoid type, 
manifested by delusions of persecution, visual hallucinations and marked confusion in thought processes, 
with undetermined stress and predisposition and severe impairment for military or civilian adjustment. 
  See, in this regard, a rating decision that was dated in September 1946.  The reader may note that, in this 
decision, the veteran was found to be incompetent.  However, it must also be noted that he was thereafter 
found to be competent, in an April 1949 rating decision, and that he was still classified as such when he died 
in December 1994.
  In this regard, it is noted that, in an April 1985 rating decision, the rating for the service-connected paranoid 
schizophrenia, which had been at 70 percent since March 1979, was increased to 100 percent, effective from 
March 18, 1985, the date when the veteran was examined at the VA Medical Center in Lexington, Kentucky.
  See, for example, a December 1980 medical statement from a private Ohio physician who said that the 
veteran had been a patient of his practice since June 1978, that he had been seeing the veteran for severe 
stomach and bowel difficulties and that the veteran suffered from "a combination of functional bowel disease 
with chronic diarrhea and abdominal pain, hypertension, arthritis, adult onset diabetes, and chronic anxiety."  
See, also, an April 1995 medical statement from another private physician, this one from Kentucky, 
according to whom he had been treating the veteran intermittently between January 1983 and April 1994 and 
his records indicated that the veteran was treated for diabetes, hypertension, arthritis, contact dermatitis, 
obesity, allergic rhinitis, various infections probably as a result of his diabetes, and congestive heart failure.
  The veteran and his wife's refusal to have the veteran undergo a blood transfusion (a fact that is not in 
dispute, as the appellant has acknowledged that that was the way that things occurred) is crystal clear in the 
record.  See, for example, a December 1994 emergency services chart, according to which there was an 
"[e]xtensive discussion with the patient about his GI bleeding.  He is apparently a Jehovah's Witness and 
does not want any blood transfused.  I mentioned to him that if he does not have any blood, he could, in fact, 
die.  He understands and agrees."  See, also, a history and physical chart of the same date, according to 
which, its subscriber had "a very long discussion with the patient's wife informing her that the patient's 
condition is critical without blood transfusion.  His chances of making through an active GI bleed is [sic] 
rather small.  We hope his GI bleed will stop and probably he will not continue further drop in the 
hematocrit, though there is a very high risk that he may die during this process.  Both his wife, his daughter 
and son were present.  They all agreed that the patient should not have [the recommended blood] 
transfusion."  See, also the discharge summary chart that was produced after the veteran's death on 
December 17, 1994, according to which, in light of the veteran and his wife's continued and firm refusal to 
allow a blood transfusion, the treating physician "had no other recourse ... but to support the patient ... 
[through other, but less effective, means, including] Tagamet drip, intravenous of Dextran, and the plan was 
to give him intravenous muscular supplements.  The patient's condition was extremely critical and this was 
very totally informed to the patient's wife.  [However, s]he still refused the transfusion, and hence, the 
patient did not get any transfusion.  He died on the morning of 12/[redacted]/94 because of continued GI blood loss, 
without any blood transfusion. ... There was no way this patient, who had so many other problems, could 
have survived without transfusion.  However, being a Jehova's Witness, we could not transfuse the patient, 
and the patient then expired. 
  According to this "Consent/Refusal for Transfusion of Blood or Blood Products" form, the appellant had 
been informed of the need to have her husband undergo a blood transfusion, had been advised of the risks 
and benefits of such a procedure and had received no guarantees from anyone of the results that might be 
obtained.  It was noted that the veteran was unable to sign this document due to his being legally blind and 
that, consequently, the appellant had signed for him, refusing to consent to the transfusion of any blood or 
blood products.
  As noted, the appellant provided only photocopies of selected (some non-consecutive) pages of this manual.  
Consequently, the specific sections that addressed the side effects of some of these medications were not 
included and other sections addressing side effects did not include the page that listed the medication to 
which reference was being made, which certainly creates confusion.  Still, though, it is noted that the 
medications for which unusual bleeding or bruising was noted to be a side effect include Hydralazine (used 
for the treatment of high blood pressure), Glipizide (used for the treatment of diabetes), Nortriptyline (used to 
relieve the symptoms of mental depression), Metropolol (used for the treatment of high blood pressure and 
angina) and Chlorpropamide (used for the treatment of diabetes mellitus).
  According to two Post-It notes that were attached to a copy of the aforementioned December 1994 private 
discharge summary chart, "[w]e did al[l]ow transfusions.  But not blood.  The other treatments are safer and 
better ..." and the veteran would had never accepted a blood transfusion because of the likelihood of 
acquiring infections or diseases.
  See, for example, three Post-It notes that were attached to a copy of the aforementioned appellant's written 
refusal to allow the veteran to have a blood transfusion.  According to the subscriber of these notes, who is 
presumed to be the appellant, the veteran refused a blood transfusion, she backed him up, "they" gave the 
appellant no guarantee "and actually made me sign this," she did not think that the veteran would die and she 
was afraid that "they where [sic] trying to scare me into doing so[me]thing against his whishes [sic]."
  See, also, in this regard, another Post-It note that the Board presumes was attached by the appellant to a 
February 1985 letter from the Disabled American Veterans to the veteran.  In this note, the appellant pointed 
out that the RO apparently "confused" the date when one of the veteran's sons was "put back on" as a 
dependent of the veteran in 1985 with the actual date when the service-connected schizophrenia was rated as 
totally disabling and re-stated her belief that the veteran had started drawing 100 percent service-connected 
benefits in 1983, approximately 11 years before the veteran's death.
  At this point, it must be noted that the Board disagrees with the appellant's allegations regarding prejudice 
by the RO in denying her claim.  The denial of the claim was not based on the appellant's religious 
preferences but on the fact that she failed to submit a well-grounded claim for service connection for the 
cause of the veteran's death.  It just happened that the veteran died due to his and the appellant's refusal to 
allow a blood transfusion for religious reasons and this is a fact that certainly had to be mentioned because it 
is central to the question of the actual cause of the veteran's death.
  The Board notes that the fact that the veteran, who was a competent individual, refused the blood 
transfusion that he was told was needed to save his life inevitably raises the question of whether that refusal 
should be considered a "failure to follow instructions" and, therefore, a bar from the benefits sought with 
regard to this issue.  The Board will, however, refrain from finding that there was such a failure to follow 
instructions, since it is clear that the veteran was not instructed but, rather, offered the option of choosing 
whether to submit to the transfusion or not and he clearly was entitled to refuse the transfusion on religious 
grounds, as he did, even if it meant relinquishing his last chance for survival.




- 25 -





